Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geay et al. (WO 2016/131785; paragraph references to corresponding English translation US 2018/0021855).
Claim 16: Geay et al. discloses a material management system for an additive manufacturing apparatus (abstract). The system includes a build material supply system to supply build material to a build platform of the appratus for building an object by additive manufacturing (figs. 1-2; ¶¶ 49-50), including a first build material supply unit to supply build material to a first side of a building platform (figs. 1-2; ¶¶ 49-50); and a second build material supply unit to supply build material to a second side of the building platform, the second side opposite the first side (figs. 1-2; ¶¶ 49-50); and a controller (flow regulating devices 96, 72, 64, 60) capable of controlling the build material supply system to vary an amount of build material to be supplied to the build platform via the first build material supply unit based on a detected difference between a first amount of material available for supply to the build platform via the first build material supply unit and a second amount of material available for supply via the second build material supply unit (¶¶ 89-96).
Claim 17: Geay et al. discloses the controller is capable increasing an amount of build material to be supplied via the first build material supply unit in response to detecting that the first amount is higher than the second amount by at least a threshold amount (¶¶ 89-96).
Claim 18: Geay et al. discloses the build material supply system is capable of supplying build material to the building area alternately from the first build material supply unit and the second build material (e.g., by adjusting the flow regulating devices 96).
Claim 19: Geay et al. discloses a first supply container (12, 82) connected to the first build material supply unit; and a second supply container (18, 82) connected to the second build material supply unit, wherein the first amount comprises an amount of build material held in the first supply container and the second amount comprises an amount of build material held in the second supply container (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Geay et al. (WO 2016/131785; paragraph references to corresponding English translation US 2018/0021855), as applied to claim 16 above, in view of Almquist et al. (US 5,258,146).
	Geay et al. is silent as to including sensors. However, Almquist et al. discloses a build material supply unit including a supply chamber (10) enclosing a build material (11) for additive manufacturing, and an electromagnetic range sensor (Fig. 12; col. 13, lines 22-43). As taught by Almquist et al., the range sensor effectively determines whether a material is at a desired height. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the range sensor of Almquist et al. in the apparatus of Geay et al. in to effectively determine whether the build material in the supply chambers of Geay et al. is at a desired height.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geay et al. (WO 2016/131785; paragraph references to corresponding English translation US 2018/0021855), as applied to claim 16 above, in view of Davidson et al. (US 2008/0047628).
Geay et al. each of the first build material supply unit and the second build material supply unit including a holding area above the supply units (fig. 2), but is silent as to a rotatable vane. However, Davidson et al. discloses an additive manufacturing system including a build material supply unit including a rotatable vane (fig. 4A). As taught by Davidson et al., the rotatable vane effectively controls the flow of build material in the hopper (¶ 102). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the rotatable vane of Davidson et al. in the apparatus of Geay et al. to effectively control build material flow.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. Applicant argues that “the Geay reference simply provides for supplying feed powder to (and collecting and removing excess powder from) a plurality of additive manufacturing machines.” (Emphasis in Applicant’s response). To the extent Applicant is arguing that a single additive manufacturing machine is required, this argument is not commensurate in scope with the claims.  The instant claims do not require a single additive manufacturing machine, or less than a plurality of additive manufacturing machines.  There is no requirement in the claims that an additive manufacturing apparatus be limited to a single additive manufacturing apparatus or machine.  The Federal Circuit has repeatedly emphasized that the indefinite article "a" or “an” in a claim carries the meaning of "one or more" in open-ended claims containing open-ended transitional phrases.  See, e.g., Baldwin Graphic Systems v. Siebert (Fed. Cir. 2008).  Such is the case here.  The transitional phrase is open-ended and the claims recite "an additive manufacturing apparatus."  Since the initial indefinite article ("an") carries either a singular or plural meaning, the later references to the same apparatus in a singular form merely reflect the same potential plurality of apparatuses.  Here, the instances of "the additive manufacturing apparatus" in claim 16 are anaphoric phrases, referring to the initial antecedent phrase "an additive manufacturing apparatus."  Because the initial phrase carries no definitive numerosity, the anaphoric phrases do not alter that meaning in the slightest.
Moreover, if Applicant is relying on the intended use language of the controller of claim 16, this is also not persuasive. Claim 16 merely requires a system that includes “a controller to” control the system. Notably, the claim does not require the controller to be “adapted for,” or “configured to,” perform the function. While in some circumstances the Federal Circuit has determined that these phrases would require the controller to be a special purpose controller capable of performing the function without further programming, this is not the case here because this language is not in the instant claims.
Applicant has failed to distinguish the language of the claims over the teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754